DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Drawings

The drawings are objected to because switches of second column from the left of Fig. 9 do not show switches being connected to second current source 140, and also, please check region 101 and second portion of region 102 on the right.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayers et al (hereinafter, Ayers) (US 8537241 B2).
Regarding claim 1, Ayers (Fig. 3) discloses a semiconductor device (see Column 1, lines 31-33, IC circuit), comprising: a first region (includes transistors M0 & M1) in which readout cells are arranged in an array form, the readout cells having one of input transistors (transistor M4) included in a differential amplifier (M4 and M9 form a differential amplifier); and a second region (M8 & M9)  in which reference cells are arranged in an array form, the reference cells having another input transistor (M9) included in the differential amplifier, wherein the second region includes two portions, a first portion (e.g. portion includes M1, M5) provided on a first side of the first region and a second portion  (e.g. portion includes M18, M19) provided on a second side of the first region, and wherein the first portion of the second region and the second portion of the second region are provided on opposite sides of the first region.
Regarding claim 2, wherein the first region (M0, M1) is a region in which a potential of a signal is measured (as can be seen from Fig. 3), and wherein the second region is a region in which a reference potential is set (see reference RAMP0).
Regarding claim 3, wherein the differential amplifier includes a current mirror circuit (Fig. 3, current mirror as can be seen near terminal 520) and a current source (see unlabeled transistor having gate terminal receives Bias signal) provided either above or below the first and second region in a vertical direction.
Regarding claim 4, wherein distances in the vertical direction between the current mirror circuit and the current source (see unlabeled transistor having gate terminal receives Bias signal) for each of the first region, the first portion of the second region and the second portion of the second region are substantially equal (as can be seen from Fig. 3).
Regarding claim 5, wherein a plurality of the readout cells M1-M6) correspond to one of the reference cells disposed in the second region to configure the differential amplifier.
Regarding claim 9, wherein a plurality of the readout cells (see M18-M21) correspond to one of the reference cells disposed in the second region to configure the differential amplifier.

Allowable Subject Matter

Claims 6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 calls for, among others, wherein, in the differential amplifier, an electrode is coupled to the input transistor coupled to the current mirror that is diode-coupled, and an output is coupled to the other input transistor through a capacitor.
Claim 10 calls for, among others, wherein a plurality of output signal lines from the differential amplifier are provided in parallel, and a plurality of the differential amplifiers are simultaneously turned to an operation state to simultaneously read outputs from the plurality of the differential amplifiers.
Claim 11-17 & 19-22 are allowable.
The following is an examiner’s statement of reasons for allowance: claims 11-17 & 19-22 are allowable for the same reasons as discussed in the Final office action mailed on 02/02/2022 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-6, 9-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843       

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843